Cooley, J.
On tbe fourteenth day of January, 1846, Amos Rathbun sold and conveyed to "William H. McConnell a piece of land in the village — now city — of Grand Rapids, described in the deed as “ a part of lot one, section seven of Campau’s plat of said village, bounded as follows: Commencing at a point on Monroe street twenty-four and a half



feet from the corner of Waterloo and Monroe streets; thence along the line of Monroe street to the south-easterly line of said lot one; thence along said line, being at right angles with Monroe street, eighty-two feet; thence on a line jparallel with Monroe street to a point within twenty-four and a half *305feet of Waterloo street, and thence on a line parallel with Waterloo street to the place of beginning; also the right of way of an alley 10 feet wide on rear end of said eighty-two feet.” Rathbun had previously owned the lot twenty-four and a half feet by eighty-two feet on Waterloo street, and had conveyed the same to one Winsor, who had erected a building thereon covering the whole, which was known as Faneuil Hall. He also at the time of conveying to McConnell owned .the land in the rear of the lots conveyed to AVinsor and McConnell.
McConnell, after making his purchase, erected two stores; which covered the front of his lot and extended back seventy-five feet. These were soon occupied for mercantile purposes, and have been ever since. For access to the rear of these he used a way then open and in use, in the rear of Faneuil Hall and his own lot from AVaterloo street, and assumed that there was a lane or alley there ten feet in width for the whole distance. This is the only mode of access he had to the rear of his stores with teams. There is some evidence in the case that his right to pass to Waterloo street in the rear of Faneuil Hall was soon disputed, but his use and that of his grantee was not interrupted before 1870. McConnell conveyed his lot to Margaret R. Somers, now Margaret R. McConnell, in 1849, and she lias ever since been the owner. Subsequently Amos Rathbun conveyed the land in the rear to Emily Rathbun, and in 1870 she or parties claiming under her commenced obstructing the passage-way at the line of Waterloo street, and threatened entirely to-close up the same with buildings, and Margaret McConnell filed the bill in this case. The object of the bill is to-establish her right to the alley, and to obtain a perpetual injunction against obstruction.
The bill does not claim a right to the easement by prescription, but insists upon it under the grant. Defendants-claim that the grant is of the use of an alley whose length was to be measured by the width of the lot conveyed; and a plausible argument to this effect is made on the wording-of the deed. But all grants must be construed reasonably, *306and in the light of the surrounding circumstances. The easement granted was “a right of way of an alley”; and this ex vi termini implies, we think, a passage-way leading away from the land conveyed. It would be a misnomer to call a mere open space ten feet wide in the rear of this land, shut in on all other sides by lands over which the grantee had no right to pass, either a right of way or an alley. It might be a convenient space to use for some purposes, but certainly not for a right of way. The suggestion that the passageway intended was merely a rear passage from one of the stores McConnell intended to erect to the other has ho plausibility. An alley for such a purpose would be of little or no value: the alley is needed for access to and from the street with teams.
But the difficulties disappear when we find that at the time a passage-way extending to Waterloo street was actually in use in the rear of Faneuil Hall, and that it has been in use ever since. The grant must be construed in the light of this fact; and this makes clear what the alley was the parties had in mind, and shows that it was one useful if not necessary to the proper and full enjoyment of the land conveyed. The subsequent continuous use of the alley for more than twenty years without interruption tends to confirm the correctness of this construction, though we do not rely upon it as essential to establish the right.
The circuit court sustained the easement, and we think correctly. Its decree must therefore be affirmed with costs.
The other Justices concurred.